*420OPINIÓN DISIDENTE DE LOS
JUECES SUES. PRESIDENTE HERNANDEZ Y ASOCIADO HUTCHISON.
Estamos conformes con la opinión de la mayoría de los jueces de esta corte que sirve de fundamento a la resolución dictada con esta fecha en el recurso gubernativo de Luis López Boria contra el-Begistrador de la Propiedad de San Ju:m. Sección Ia., menos en la parte relativa a que el poder otor-gado por Hermógenes Asencio a favor de su esposo Can-delario Quiñones Gadea no fuera bastante para que éste representara a aquélla en el contrato de arrendamiento de dos fincas rústicas celebrado por Quiñones con Luis López Boria, a que se refiere la escritura de 8 de enero de 1916, cuya inscripción fué denegada por el registrador ya men-cionado.
El poder otorgado por Hermógenes Asencio a favor de su esposo Quiñones Gadea por escritura de 14 de julio de 1908, contiene la siguiente cláusula:
“Para que llenando los requisitos que exige el artículo 159 del Código Civil de Puerto Rico, su dicho esposo y apoderado pueda ha-cer cuanto estime conveniente de los bienes que ha de gobernar como gananciales, otorgándose las escrituras correspondientes, sin necesidad de su intervención, pues para ello y todo lo demás necesario le faculta y quiere se estime su consentimiento expreso, cumpliendo así lo con-signado en dicha ley. ’ ’
La cláusula que dejamos transcrita, atendidos su texto y espíritu no admite otra significación que la de dar Hermógenes Asencio a su esposo Candelario Quiñones Gadea facultad ex-presa para que la represente en los actos de enajenación o gravamen de los bienes de la sociedad conyugal: Io. Porque esa cláusula fué puesta en el poder para dar cumplimiento al artículo 159 del Código Civil, preceptivo en su apartado 3o. de que los bienes inmuebles de la sociedad conyugal no podrán ser enajenados o gravados, bajo pena de nulidad, sino me-diante el consentimiento expreso de ambos cónyuges; 2°. Porque para la administración de los bienes gananciales de la *421sociedad conyugal Quiñones-Ásencio no necesitaba el marido consentimiento de la esposa, por ser el administrador de ella seg'ún el apartado Io. del mismo artículo 159; 3o. Porque en esa cláusula, según se dice en la opinión de que disentimos, no pretende la esposa excluir en absoluto su intervención de los actos de enajenación o gravamen de los bienes de la socie-dad conyugal, sino que quiso excusar su intervención personal facultando al esposo para que la representara y consignando además su voluntad de que los actos del esposo se estimaran beclios con su consentimiento expreso; y 4o. Porque si se en-tendiera que la esposa no había facultado ál esposo para que en nombre de ella consintiera expresamente los actos de ena-jenación o gravamen de bienes de la sociedad de ambos, la cláusula en cuestión no produciría efecto alguno.
-Si los términos de un contrato son claros, dice el artículo 1248 del Código Civil, y no dejan duda sobre la intención de los contratantes, se estará al sentido literal de sus cláusulas. Los términos en que está redactada la cláusula ya transcrita son claros y no permiten dudar de que la intención de Hermó-genes Asencio es la ya expresada y no otra.
La jurisprudencia citada en la opinión de la mayoría de los jueces de esta corte no es de aplicación al presente caso en que no se trata de interpretar un contrato claro en sus tér-minos, y que en realidad se ajusta al precepto del artículo 1615 del Código Civil por contener el mandato expreso a que dicho artículo se refiere, pues a ello equivale la facultad- con-cedida en términos especiales y no generales por la esposa al esposo en la cláusula sometida a nuestra consideración. Esa cláusula debe considerarse en toda su amplitud.
El poder que motivó la resolución en el caso de Baquero et al. v. El Registrador, 22 D. P. R. 27, no es igual o pare-cido en sus términos al que motiva el presente recurso.
Por las razones expuestas, opinamos que procede la revo-caeióii de la nota recurrida del Registrador de la Propiedad de San Juan, Sección Ia., de 10 de febrero, 1916.